In an action, inter alia, to recover a down payment in connection with the sale of real property, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated March 29, 2004, as, upon renewal and reargument, adhered to a prior determination in an order of the same court dated November 14, 2003, denying his motion for the imposition of costs and sanctions.
Ordered that the appeal is dismissed, without costs or disbursements.
All of the issues raised on this appeal could have been raised on the defendant’s prior appeal from the order dated November 14, 2003, denying his motion for the imposition of costs and sanctions. That appeal was dismissed on March 24, 2003, by this Court for lack of prosecution (see Lang v Dachs, 303 AD2d 645 [2003]). The dismissal of that appeal constituted an adjudication on the merits with respect to all issues which could have been raised, and we decline to review those issues on this appeal (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750 [1999]; Bray v Cox, 38 NY2d 350 [1976]; Matter of Wolff v Brewster Cent. School Disk, 10 AD3d 661, 661-662 [2004]). Adams, J.P., Mastro, Lifson and Lunn, JJ., concur.